Fuld, J. (dissenting).
I agree with the Appellate Division that the agreements between the parties “were instinct with an exemption from the usual responsibilities of a bailee for mutual benefit This being so, there was no obligation on the part of the defendant to the plaintiff which the former may *414be said to have breached. I would, therefore, affirm the judgment.
Chief Judge Desmond and Judges Van Voorhis, Burke and Foster concur with Judge Dye; Judge Fuld dissents in an opinion in which Judge Froessel concurs.
Judgment reversed, etc.